Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 05/08/2019.  
The information disclosure statement/s (IDS/s) submitted on 05/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 05/08/2019 are acceptable.
Applicant has amended claims 4 and 6 to correct minor claim dependency issues.
Applicant has added new claims 7-9.
Claims 1-9 are pending and have been examined.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 102( a)(2) as being 
anticipated by Keisuke et al. (JP 2016131138 A).

In re to claim 1, Keisuke et al. disclose a switch circuit (i.e. 50, fig. 2) disposed on a wire that connects a plurality of power sources (i.e. batteries 51 & 52), the switch circuit comprising: a semiconductor switch (i.e. 53) that is disposed on the wire and switches a connection between the plurality of power sources to ON or to OFF; and a protective switch (i.e. 1) that is connected in parallel to the semiconductor switch (i.e. 53, see ps. [0028 & 0029]) and switches the connection between the power sources to ON by deforming with increasing temperature of the semiconductor switch (i.e. see ps. [0038 & 0039]).  
In re to claim 2, Keisuke et al. disclose the switch circuit (i.e. 50, fig. 2) according to claim 1, wherein the protective switch (i.e. 2, fig. 3) has: a pair of terminals that are each connected to the wire (i.e. both ends of the protection circuit 1 are connected to the wire, see fig. 2); and a conductive plate (i.e. 20, fig. 3) that is constituted by a plurality of conductive members (i.e. 10/20) having different thermal expansion coefficients being attached to each other, wherein the conductive plate is connected to one terminal (i.e. 32, see fig. 4a) of the pair of terminals (i.e. 31/32, see fig. 4a), and deforms so as to connect the one terminal and the other terminal of the pair of terminals with increasing temperature of the semiconductor switch (i.e. see ps. [0012, 0020, 0038 & 0039]).  
In re to claim 3, Keisuke et al. disclose the switch circuit (i.e. 50, fig. 2) according to claim 2, wherein at least the other terminal (i.e. terminal 32, fig. 4a) of the pair of terminals (31/32, fig. 4a) is constituted by a melting member (i.e. 10, fig. 4a) that is conductive and melts at a predetermined temperature (i.e. see ps. [0032 & 0039]).  
In re to claim 4, Keisuke et al. disclose the switch circuit (i.e. 50, fig. 2) according to claim 1, wherein, when the connection between the power sources is ON, the protective switch switches 
In re to claim 5, Keisuke et al. disclose the switch circuit (i.e. 50, fig. 2) according to claim 4, wherein the protective switch (i.e. 2, fig. 3) switches the connection between the power sources (i.e. batteries 51 & 52) to OFF at a temperature that is lower than the temperature when the protective switch switches the connection between the power sources to ON (i.e. see ps. [0006 & 0023]).
In re to claim 6, Keisuke et al. disclose a power source device comprising: a plurality of power sources (i.e. batteries 51 & 52, see fig. 2); and the switch circuit (i.e. 50, fig. 2) according to claim 1 (i.e. see ps. [0038 & 0039]).  
In re to claim 7, Keisuke et al. disclose the switch circuit (i.e. 50, fig. 2) according to claim 2, wherein, when the connection between the power sources (i.e. batteries 51 & 52, see fig. 2) is ON, the protective switch (i.e. 1) switches the connection between the power sources to OFF by deforming so as to return to an original shape with decreasing temperature of the semiconductor switch (i.e. 53, fig. 2, see ps. [0006, 0023, 0028 & 0029]).
In re to claim 8, Keisuke et al. disclose the switch circuit (i.e. 50, fig. 2) according to claim 3, wherein, when the connection between the power sources (i.e. batteries 51 & 52, see fig. 2) is ON, the protective switch (i.e. 1) switches the connection between the power sources to OFF by deforming so as to return to an original shape with decreasing temperature of the semiconductor switch (i.e. 53, fig. 2, see ps. [0006, 0023, 0028 & 0029]).
In re to claim 9, Keisuke et al. disclose a power source device comprising: a plurality of power sources (i.e. batteries 51 & 52, see fig. 2); and the switch circuit (i.e. 50, fig. 2) according to claim 2 (see ps. [0028 & 0029]).
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEMANE MEHARI/Primary Examiner, Art Unit 2839